           Case 1:20-cv-10896-GAO Document 50 Filed 06/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

NASSAU LIFE INSURANCE COMPANY,                      §
F/K/A PHOENIX LIFE INSURANCE                        §
COMPANY,                                            §
                                                    §   C.A. NO. 1:20-cv-10896-GAO
               Plaintiff,                           §
                                                    §
v.                                                  §
                                                    §
DONNA J. BAUM, ROBERT J. BAUM,                      §
O.R.R.F (a minor child) and CHRISTIAN               §
FARRELLY,                                           §
                                                    §
               Defendants.                          §

                            ORDER FOR INTERPLEADER RELIEF

       Before the Court is Plaintiff Nassau Life Insurance Company, f/k/a Phoenix Life

Insurance Company’s (“Nassau”) Notice of Deposit and Motion for Entry of Order in connection

with its Motion for Leave to Deposit Interpleader Funds, for Injunction, Discharge and Dismissal

with Prejudice and Recovery of Fees and Costs, which was previously granted by the Court (dkt.

no. 35).    The Court, having reviewed the Notice and Motion, is of the opinion that it is

meritorious and should be GRANTED. It is therefore,

       ORDERED that as Nassau has deposited the interpleader fund of $95,797.26, which is

the benefit under policy no. J00006800 (“Benefit”), plus applicable interest, and less eight

thousand dollars awarded in reasonable fees and costs, Nassau is dismissed with prejudice from

this action as of April 12, 2021.

       IT IS FURTHER ORDERED that the Defendants, or any other claimant to the Benefit,

and their agents, attorneys, and assigns are permanently enjoined from instituting or maintaining

any additional federal, state, or any other action or proceeding against Nassau, as well as its past,

present, and future parents, subsidiaries, affiliates, successors, assignees, agents, producers,
          Case 1:20-cv-10896-GAO Document 50 Filed 06/17/21 Page 2 of 2




servants, employees, officers, directors, principals, representatives, attorneys, and insurers

relating to policy no. J00006800, the Benefit, and/or the facts made the basis of this case.

        IT IS FURTHER ORDERED that, Nassau, as well as its past, present, and future

parents, subsidiaries, affiliates, successors, assignees, agents, producers, servants, employees,

officers, directors, principals, representatives, attorneys, and insurers are discharged from any

and all liability with respect to policy no. J00006800, the Benefit, and/or the facts made the basis

of this case.

        SIGNED this 17th day of June, 2021.



                                                      /s/ George A. O'Toole, Jr.
                                                      GEORGE A. O’TOOLE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
